Citation Nr: 1701286	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO. 10-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hip and leg disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri. 

In November 2013, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. The Veteran has a current right hip degenerative arthritis disability.

2. Symptoms of right hip degenerative arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

3. The Veteran's right hip degenerative arthritis is not etiologically related to active duty service, and it is not caused or aggravated by his service-connected left ankle osteoarthritis. 

CONCLUSION OF LAW

The criteria for service connection for a right hip and leg disability, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an August 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The October 2009 VA examination report and January 2014 addendum VA medical opinion collectively provided clear explanations in support of the examiner's opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA examination and medical opinion are adequate to decide the Veteran's case.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Veteran contends that service connected is warranted for his right hip and leg disability. Specifically, the Veteran contends that due to the deterioration of his left ankle, he had to change his gait and place more strain on the right hip and leg, leading to the disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has not asserted that his right hip and leg disability is directly related to service. After a review of the Veteran's service treatment records, there is no indication that the Veteran complained of or was treated for a right hip or leg disability during service. In particular, the August 1972 service entrance examination report indicates that the Veteran denied having any trouble with his feet, swollen or painful joints, broken bones, or arthritis. The July 1975 service separation examination revealed normal bodily systems, including the feet and lower extremities. This examination revealed that the Veteran had broken bones but it was noted that this referred to the fracture of the right lower arm and fracture of the lower left leg. 

The first instance when the Veteran complained of symptoms on the lower right extremities is dated approximately 20 years after service. In a March 1995 VA medical record, the Veteran was reported to have complained of right foot sole pain. A plantar calcaneal spur and small anterior tibial spur were noted and the physician's was that of an unremarkable foot. A June 1995 VA medical record shows that the Veteran complained of right posterior tibial tendon tenderness, which had been present for the past eight months. 

In a June 2009 statement, the Veteran asserted that due to his left ankle disability, his right hip and leg deteriorated, with constant burning and aching pain. He stated that he noticed a change in his gait and developed a limp. While the Veteran made complaints of right foot symptoms in March 1995, the first complaint he made of any right hip or leg condition was in June 2009. 

The Veteran was first diagnosed with arthritis of the right hip joint in April 2016. The medical evidence does not show that the Veteran's right hip and leg disorder, including arthritis, manifested to a degree of 10 percent disabling or more within one year from his October 1975 separation from service and a presumption of service connection based on the chronicity of the right hip and leg disorder is not appropriate. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Given the Veteran's sole contention that this disability is caused by his service-connected left ankle disability and the approximately 34 year gap between service separation and the Veteran's first complaint of right hip and leg symptoms, the Board finds that the Veteran's right hip or leg disability did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a right hip or leg disability on a direct basis is not warranted.

The preponderance of the evidence is also a grant based on secondary service connection. In September 1995, the Veteran was granted service connection for residuals of a left ankle fracture, which was assigned a noncompensable disability rating. Following a VA examination, in October 2009, the Veteran was granted an increased rating to 20 percent for the left ankle osteoarthritis. In a January 2014 VA medical opinion, the medical professional opined that the Veteran does not have osteoarthritis of the left ankle. The medical professional further clarified the statement noting that the Veteran's x-rays of the left ankle revealed only a 5 millimeter plantar spur with no evidence of a healed fracture and that his gait was normal. 

There is no competent evidence of a link, or nexus, establishing a connection between the current disability and the service-connected left ankle osteoarthritis. A June 2009 VA medical treatment record indicates that the Veteran complained of having pain in the lower legs at most times, pain over an area of visible veins in the lower left thigh, swelling of the right ankle greater than the left, and sudden hip pain occasionally. In his assessment, the physician attributed this to the Veteran's symptomatic varicose veins but noted that it may have a multifactorial etiology. 

In October 2009, the Veteran was afforded a VA medical examination and the VA examiner opined that the hip and knee pain was not caused by or a result of the service-connected disability. The examiner attributed the symptoms to the Veteran's age, varicose veins, neuropathy, and weight, which caused his gait disturbance. The examiner explained that the fibula is not a weight bearing structure and people tolerate the fracture well with no long term effects. 

In a January 2014 addendum VA medical opinion, the VA examiner opined that it is less likely than not that the Veteran's right hip and leg has been chronically aggravated or worsened by his service-connected osteoarthritis of the left ankle. The examiner observed that the Veteran did not appear to have left ankle arthritis, and his gait is normal, and there is no evidence of pathology in either hip. The October 2009 VA examination report and January 2014 addendum medical opinion provide competent and probative evidence that weigh against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06. 

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. In a January 2010 statement, the Veteran stated that due to the deterioration of his left ankle, he had to change his gait and place more strain on the right hip and leg, which led to the pain and limited range of motion and flexion of his right hip and leg. Also, in a May 2015 statement, the Veteran asserted that he had to place an increased strain on the right side of his body due to favoring his left ankle and knee. 

The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. The Veteran has attempted to establish a nexus through his own lay assertions that his right hip and leg disability is caused by his service-connected left ankle, however, the Veteran is not competent to offer opinions as to the etiology of his right hip and leg disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hip and leg disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service-connected disability. 

The preponderance of the evidence is against the claim of service connection for a right hip and leg disability, to include as secondary to a service-connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hip and leg disability, to include as secondary to a service-connected disability, is denied.




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


